    Case 3:15-md-02670-JLS-MDD Document 2023 Filed 09/19/19 PageID.154537 Page 1 of 4


                   1 LATHAM & WATKINS LLP
                         Alfred C. Pfeiffer (CA 120965)
                   2     Christopher S. Yates (CA 161273)
                         Belinda S Lee (CA 199635)
                   3     Niall E. Lynch (CA 157959)
                   4 505Ashley   M. Bauer (CA 231626)
                          Montgomery Street, Suite 2000
                   5 San  Francisco, California 94111-6538
                     Telephone: 415-391-0600
                   6 Facsimile: 415-395-8095
                     al.pfeiffer@lw.com
                   7 chris.yates@lw.com
                     belinda.lee@lw.com
                   8 niall.lynch@lw.com
                     ashley.bauer@lw.com
                   9
              10 Counsel for Defendants StarKist Co. and
                 Dongwon Industries Co., Ltd.
              11
              12 (Additional Party and Counsel on Signature Pages)
              13                         UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA
              14
              15                                                Case No. 3:15-md-02670-JLS-MDD
                       IN RE PACKAGED SEAFOOD
              16       PRODUCTS ANTITRUST                       MDL No. 2670
                       LITIGATION
              17                                                STARKIST CO., DEL MONTE
                                                                CORPORATION, AND
              18       This Document Relates To:                DONGWON INDUSTRIES CO.,
                      (1) Affiliated Foods, Inc. v. Tri-Union   LTD.’S NOTICE OF MOTION
              19           Seafoods, LLC et al., Case No.       AND MOTION FOR PARTIAL
                           3:15-cv-02787                        SUMMARY JUDGMENT
              20                                                DISMISSING ALL CLAIMS
                      (2) Associated Wholesale Grocers,         FOR PURCHASES MADE
              21           Inc. v. Bumble Bee Foods LLC, et     PRIOR TO MAY 30, 2011
                           al., Case No. 3:18-cv-01014
              22      (3) Winn-Dixie Stores, Inc. v. Bumble     Special Briefing Schedule Ordered
                           Bee Foods LLC, et al., Case No.
              23           3:16-cv-00017                        Hearing:
                                                                Date:    March 18, 2020
              24      (4) W. Lee Flowers & Co., Inc. v.         Time: 9:00 a.m.
                           Bumble Bee Foods LLC, et al.,        Place: Courtroom 4D
              25           Case No. 3:16-cv-01226               Judge: Hon. Janis L. Sammartino
              26
              27
              28
                                                                      NOTICE OF MOT. AND MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                         SUMM. J. (PRE-2011)
                                                                                      3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2023 Filed 09/19/19 PageID.154538 Page 2 of 4


                   1                      NOTICE OF MOTION AND MOTION
                   2 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                   3        PLEASE TAKE NOTICE that on March 18, 2020 at 9:00 a.m., or as soon
                   4 thereafter as the matter may be heard, StarKist Co. (“StarKist”), Del Monte
                   5 Corporation (“Del Monte”), and Dongwon Industries Co., Ltd. (“DWI”) will move
                   6 the Court, under Federal Rule of Civil Procedure Rule 56(a) for an Order granting
                   7 partial summary judgment in their favor as to Direct Action Plaintiffs’ (“DAPs”)1
                   8 claims seeking damages for purchases made prior to May 30, 2011.
                   9        This Motion is made on the grounds that:
              10            1.     DAPs have no direct evidence that Del Monte or StarKist was
              11 involved in a conspiracy prior to 2011. The admissions and direct evidence from
              12 prior to 2011 that do exist exonerates Del Monte and StarKist.
              13            2.     DAPs also have no circumstantial evidence to support their claims.
              14 More specifically, Del Monte’s and StarKist’s pre-2011 conduct can be explained
              15 by legitimate business justifications, and DAPs have failed to set forth specific
              16 facts that tend to exclude the possibility that Del Monte and StarKist acted
              17 independently. To the contrary, the undisputed evidence establishes that 2007
              18 decision to downsize the StarKist can, and the 2008 and 2010 decisions to increase
              19 StarKist’s prices were unilateral responses to traditional market pressures. See In
              20 re Citric Acid Litig., 191 F.3d 1090, 1106 (9th Cir. 1999).
              21            This Motion is based on this Notice of Motion; the accompanying
              22 Memorandum of Points and Authorities in support thereof; the corresponding
              23 Separate Statement of Undisputed Material Facts; the Declaration of Belinda S Lee
              24 (and exhibits); all evidence in the record and the Court’s file in this action; the
              25 argument of counsel; and such other matters as the Court may consider.
              26
                       1
              27  StarKist, Del Monte, and DWI move against all DAPs that continue to assert
                 claims against them: (1) Associated Wholesale Grocers, Inc.; (2) Affiliated Foods
              28 Midwest Cooperative, Inc.; (3) Winn-Dixie Stores, Inc.; (4) Bi-Lo Holdings, LLC;
                 and (5) W. Lee Flowers & Co., Inc.
                                                                       NOTICE OF MOT. AND MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 1                          SUMM. J. (PRE-2011)
                                                                                       3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2023 Filed 09/19/19 PageID.154539 Page 3 of 4


                   1 Dated: September 19, 2019    LATHAM & WATKINS LLP
                   2                              By: s/ Belinda S Lee
                   3
                                                  Alfred C. Pfeiffer
                   4                              Christopher S. Yates
                   5                              Belinda S Lee
                                                  Niall E. Lynch
                   6                              Ashley M. Bauer
                   7                              LATHAM & WATKINS LLP
                                                  505 Montgomery Street
                   8                              Suite 2000
                   9                              San Francisco, CA 94111
                                                  Telephone: 415-391-0600
              10                                  Facsimile: 415-395-8095
              11                                  Email: al.pfeiffer@lw.com
                                                  Email: chris.yates@lw.com
              12
                                                  Email: belinda.lee@lw.com
              13                                  Email: niall.lynch@lw.com
                                                  Email: ashley.bauer@lw.com
              14
              15                                  Counsel for Defendants StarKist Co. and
                                                  Dongwon Industries Co., Ltd.
              16
              17                                  PEPPER HAMILTON LLP
              18                                  By: s/ Barbara T. Sicalides
              19                                  Barbara T. Sicalides
                                                  Barak A. Bassman
              20                                  Megan Morley
              21                                  3000 Two Logan Square
                                                  Eighteenth & Arch Streets
              22                                  Philadelphia, PA 19103-2799
              23                                  Telephone: 215-981-4783
                                                  Facsimile: 215-981-4750
              24                                  sicalidesb@pepperlaw.com
              25                                  bassmanb@pepperlaw.com
                                                  morleym@pepperlaw.com
              26
              27                                  Counsel for Defendant Del Monte
                                                  Corporation
              28
                                                          NOTICE OF MOT. AND MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                    2                          SUMM. J. (PRE-2011)
                                                                          3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2023 Filed 09/19/19 PageID.154540 Page 4 of 4


                   1                           SIGNATURE ATTESTATION
                   2        Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I
                   3 hereby certify that authorization for filing this document has been obtained from
                   4 each of the other signatories shown above, and that all signatories have authorized
                   5 placement of their electronic signature on this document.
                   6
                   7 Dated: September 19, 2019              By: s/ Belinda S Lee
                   8
                   9                                        Counsel for Defendants StarKist Co. and
                                                            Dongwon Industries Co., Ltd.
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                        NOTICE OF MOT. AND MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  3                          SUMM. J. (PRE-2011)
                                                                                        3:15-md-02670-JLS-MDD
